Citation Nr: 1231139	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a cold weather injury of the right upper extremity.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a cold weather injury of the left upper extremity.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a cold weather injury of the left lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a cold weather injury of the right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on October 22, 2008, in Columbia, South Carolina, before a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.  

In December 2008, the Board remanded the Veteran's claims for further evidentiary development.  Specifically, the Board instructed the RO or VA Appeals Management Center (AMC) to obtain updated VA treatment records and afford the Veteran a contemporaneous VA examination.  Later that month, updated VA treatment records were associated with the Veteran's VA claims file and, thereafter, the Veteran was afforded a VA examination in connection with his claims.  The Veteran's claims were readjudicated in an August 2009 supplemental statement of the case (SSOC) and were returned to the Board for further appellate adjudication.  

In an August 2011 letter, the Board informed the Veteran that the Board member who conducted the October 2008 hearing and signed the December 2008 remand was no longer employed at the Board.  Pursuant to 38 C.F.R. § 20.707 (2011), the Veteran was afforded the opportunity to participate in another hearing.  In an August 2011 response, the Veteran indicated that he desired to participate in another Board hearing.  In September 2011, the Board remanded the Veteran's claims, instructing that he should be scheduled for a hearing as per his August 2011 request.  

A hearing was held on April 10, 2012, in Columbia, South Carolina, before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The Veteran's case has been returned to the Board.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required concerning the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the Veteran a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the Veteran was most recently afforded a VA examination in February 2009 in connection with his claims for increased evaluations.  However, at the April 2012 hearing, the Veteran has asserted that his service-connected disabilities on appeal have worsened since that time.  Specifically, the Veteran testified at the April 2012 hearing that he experiences cramping and spasms in his hands and feet which were not present at the time of the February 2009 VA examination.  Additionally, the Veteran testified that the pain in his hands and feet which is associated with his service-connected disabilities has worsened since February 2009.  See the April 2012 hearing transcript at pages 3, 4, 7 and 10.  

VA's General Counsel has indicated that when medical evidence reflects that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The United States Court of Appeals for Veterans Claims (the Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of above, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disabilities remanded herein.  

Finally, the Board notes that the most recent VA treatment records associated with the record are dated in December 2008.  As this claim is being remanded for other matters, the Board finds that the RO/AMC should also obtain updated VA treatment records from the VA facilities in Greenville, South Carolina, and Columbia, South Carolina, dated from December 2008 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain/add to the Virtual VA file (as appropriate) updated VA treatment records from the VA facilities in Greenville, South Carolina, and Columbia, South Carolina, dated from December 2008 to the present.  Any attempts to obtain these records must be memorialized in the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  Thereafter, the RO/AMC must schedule the Veteran for VA cold injury protocol examination to ascertain the current level of disability of his service-connected residuals of cold weather injuries to his right and left upper and lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

For each of the Veteran's extremities (hands and feet), the examiner must specifically address whether the Veteran experiences any of the following:  

a)  arthralgia or other pain, 

b)  numbness, 

c)  cold sensitivity, 

d)  tissue loss, 

e)  nail abnormalities, 

f)  color changes, 

g)  locally impaired sensation, 

h)  hyperhidrosis, or 

i)  X-ray abnormalities, to include osteoporosis, subarticular punched out lesions, or osteoarthritis.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


